t c memo united_states tax_court orville e christensen and helen v christensen petitioners v commissioner of internal revenue respondent docket no filed date louis s weller for petitioners cynthia k hustad for respondent memorandum opinion körner judge by timely notice_of_deficiency respondent determined deficiencies in petitioners' federal_income_tax in the amounts of dollar_figure for and dollar_figure for the case was submitted to the court on a set of fully stipulated facts and exhibits under rule except as hereinafter noted all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after the settlement of other issues in the case it remains for the court to decide whether the transfer of a certain property by petitioner husband in followed by the receipt by him of certain other properties in constituted a tax-free_exchange of like-kind properties within the meaning of sec_1031 for the year and whether if such transfer and receipt of properties does not qualify for tax-free_exchange treatment under sec_1031 but is rather a sale and exchange of properties on which gain_or_loss is to be recognized such transactions constitute sales that are reportable on the installment_method under sec_453 petitioners husband and wife filed joint income_tax returns for the years and and at the time of filing their petition herein were residents of california in petitioner husband purchased a business property located in santa rosa california tesconi property which was operated as a trade_or_business property producing rental income and on which petitioners reported income and losses in their joint income_tax returns on date petitioner husband entered into an agreement of exchange of real_property with bill and linda wilson robert and nina klotz and gary and kendra falconer under which petitioner husband as exchanger agreed to transfer to mr and mrs wilson as facilitators for further transfer to mr and mrs klotz and mr and mrs falconer as purchasers the tesconi property as part of a contemplated tax-free_exchange under the provisions of sec_1031 in addition the exchanger agreed to notify the facilitators of the property that the exchanger desired to acquire within days after the closing date of the transfer to facilitators of the tesconi property in order to complete the projected exchange further the agreement specified that such property to be received by petitioner husband as exchanger in the projected exchange would be acquired by him no later than days after the closing date but not later than the due_date taking into account extensions of exchanger's federal_income_tax returns for the taxable_year in which exchanger's property was transferred to facilitator on the same date mentioned above date petitioner husband transferred the tesconi property to the facilitators and on that same date the facilitators transferred said property to the purchasers no consideration for the transfer was received at that time on date petitioner husband sent the facilitators a letter listing the properties that he desired to acquire as part of the projected exchange nineteen such properties were listed and were identified by the sonoma county california county assessor's parcel numbers except for one listed_property which was located in plumas county the first five of these properties were listed in order of preference by petitioner husband as exchanger thereafter some of the desired exchange properties listed in the designation letter were acquired as follows all such properties were listed in the exchanger's notification letter to the facilitators and are referred to herein by their commonly accepted place names on date applesauce alley was transferred by golden oak enterprises inc to the facilitators who on the same day transferred the property to petitioner husband who simultaneously transferred title to petitioners as trustees of the christensen trust a revocable_trust created by petitioners for their benefit to which they were trustees on date the property known a sec_6691 sebastopol was acquired by the facilitators from don and betty mallory was transferred by them to petitioner husband and was simultaneously transferred by him to petitioners as trustees for the christensen trust on date thomas and jean scally transferred the property known as shiloh road to the facilitators who transferred the property to petitioner husband on the same day on date david landrus and william frye transferred the property known as boyd street to the facilitators and on the same day the facilitators transferred the property to petitioner husband who in turn transferred the same to petitioners as trustees for the christensen trust on date the facilitators transferred the property known as haystack landing to petitioner husband who in turn transferred the property to petitioners as trustees for the christensen trust on date jeffrey and sandra bohn transferred the property known as the greenville property to petitioners as trustees for the christensen trust with respect to all these transfers of property except as sec_1031 may apply petitioners received no money or other nonqualifying property from the facilitators or otherwise as the result of transferring the tesconi property as part of their joint income_tax return petitioners included the statement the property known as tesconi circle is being exchanged in a deferred 'starker' exchange the transaction will be completed and reported in the use of in this statement is a typographical error that should read no issue is raised by the parties and they apparently agree that the tesconi property relinquished by petitioner husband and the properties received by him were like-kind properties which would qualify for exchange under sec_1031 likewise the parties apparently agree that there was no cash boot or other nonqualifying property received in this set of transactions under sec_1031 accordingly the controversy is narrowly framed was the series of transactions involved herein a qualifying nontaxable_exchange within the limitations of sec_1031 and if not does the integrated transaction qualify for income_tax purposes as an installment_sale to be reported under the provisions of sec_453 somewhat prophetically this court said in 74_tc_555 this case involves another variant of the multiple-party like-kind_exchange by which the taxpayer as in this case seeks to terminate one real_estate investment and acquire another real_estate investment without recognizing gain the statutory provision for nonrecognition treatment is sec_1031 the touchstone of sec_1031 at least in this context is the requirement that there be an exchange of like-kind business or investment properties as distinguished from a cash sale of property by the taxpayer and a reinvestment of the proceeds in other_property the exchange requirement poses an analytical problem because it runs headlong into the familiar tax law maxim that the substance of a transaction controls over form in a sense the substance of a transaction in which the taxpayer sells property and immediately reinvests the proceeds in like-kind_property is not much different from the substance of a transaction in which two parcels are exchanged without cash yet if the exchange requirement is to have any significance at all the perhaps formalistic difference between the two types of transactions must at least on occasion engender different results the line between an exchange on the one hand and a nonqualifying sale and reinvestment on the other becomes even less distinct when the person who owns the property sought by the taxpayer is not the same person who wants to acquire the taxpayer's property this means that multiple parties must be involved in the transaction fn ref and citations omitted in 602_f2d_1341 9th cir the court_of_appeals pointed out that at the time of an agreement of exchange the possibility of a cash sale does not preclude the application of sec_1031 if the parties truly intended to have an exchange of like-kind properties and if such an exchange is timely consummated the transfer of one property and the receipt of another need not be simultaneous see 74_tc_1134 shortly thereafter in 632_f2d_1171 5th cir affg 69_tc_905 the court_of_appeals pointed out that the other party of a proposed nontaxable_exchange need not hold title to the property to be exchanged at the time of the agreement in order to qualify the transaction as an exchange under sec_1031 multiple transactions leading up to the alleged exchange are not necessarily to be considered as separate sales and purchases there must however be a true exchange of properties even though with some taxable boot not just a sale and a subsequent purchase the whole transaction must be shown to be part of an overall plan which is carried out concurring with biggs v commissioner supra this court in 80_tc_491 opined that the step_transaction_doctrine is to be included within the reach of sec_1031 the total plan involving a true exchange must be considered nevertheless the taxpayer's expressed intentions to have a transaction qualify as a sec_1031 exchange do not matter what counts is what was actually done 385_f2d_238 5th cir possibly with the purpose of clarifying some confusion with respect to the limits of sec_1031 and the time that might be allowable in order to complete such a transaction which would qualify as tax free congress amended in the deficit_reduction_act_of_1984 publaw_98_369 defra sec_77 98_stat_494 the provisions of sec_1031 by adding a new paragraph to sec_1031 the new subsection reads as follows requirement that property be identified and that exchange be completed not more than days after transfer of exchanged property --for purposes of this subsection any property received by the taxpayer shall be treated as property which is not like-kind_property if-- a such property is not identified as property to be received in the exchange on or before the day which i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of-- i the day which i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor's return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs defra sec_77 98_stat_596 made the new sec_1031 effective for transfers made after date in tax years ending after that date qualification under sec_1031 first we consider whether the projected exchange of properties qualifies under the restrictions of sec_1031 a --that the desired properties to be received in the exchange be specifically designated by the exchanger within days we reject the suggestion that sec_1031 was not satisfied in this case because an excessive number of properties were designated the statute which we have quoted above only requires that the designated replacement properties be specified within days after the date on which the taxpayer transfers the property relinquished in the exchange in the instant case that mean sec_45 days after petitioner husband transferred the tesconi property to the facilitators which was date forty-five days thereafter was date and prior to that date petitioner husband had designated all the desired replacement properties at that time there was no further limitation on the application of sec_1031 in an attempt to limit the number of properties that could be so designated sec_1 k - c income_tax regs was adopted by t d 1991_1_cb_150 the regulations however are prospective only as they apply to transfers of property made on or after date at the time of the instant transaction therefore there were no regulations in effect nor were there any corresponding regulations to limit the number of properties that could be designated in the instant case the letter of designation specified properties of which were stated to be preferred by petitioner husband as exchanger and were ultimately received we do not find anything excessive or improper in such designation under the law or under the regulations as they stood at that time see st laurent v commissioner tcmemo_1996_ qualification under sec_1031 the second requirement of sec_1031 in subparagraph b is that the property to be received by the taxpayer in exchange will not qualify for tax-free treatment under sec_1031 if it was received after days from the date when the taxpayer transfers the property relinquished in the exchange or alternatively if such property is received after the due_date determined with regard to extension for the transferor's return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs there are no regulations concerning these provisions of sec_1031 either at the time of enactment of this subparagraph or since we are accordingly left to interpret the plain language of the statute which we find to be unambiguous sec_6072 provides that a return for an individual on the calendar_year basis must be filed by april following the close of the calendar_year sec_7503 then provides that if april falls on a saturday sunday or legal_holiday the due_date will be the next day not a saturday sunday or legal_holiday the due_date for petitioners' return was on date except that such date was a saturday therefore under sec_7503 the due_date for petitioners' income_tax return was date as we have detailed above all the transfers to petitioner husband the exchanger in this transaction happened after date the earliest on date and the latest on date such transfer dates fall outside the exchange_period provided for by the statute sec_1031 petitioners nevertheless urge that respondent's argument is just a quibble that even though petitioners' joint_return was due on date and in fact was filed on that date petitioners nevertheless were entitled to an automatic 4-month extension of time for the year which would extend the due_date for the return from date to date and that since they were automatically entitled to such an extension the permissible period within which a tax-free_exchange could be made should be extended by that period we must reject petitioners' argument the fact is that petitioners' joint_return was filed on date its due_date the further fact is that no extension of time to file such return was applied for by petitioners furthermore the automatic granting of such extension of the period for time to file is not as automatic as petitioners urge sec_6081 gives the secretary power to grant extensions of time for filing returns generally for not more than months pursuant to that statutory provision sec_1_6081-4 income_tax regs effective in the years before us provides an automatic_extension of time to file of months but such extension is to be considered granted only if certain conditions are met a an application of extension on form_4868 must be made and executed by the taxpayer or other authorized person b such application must be filed with the appropriate revenue_officer on or before the normal due_date of the return in this case date c such application must show the full estimated amount of the tax to be due with the return and the remittance of such estimated amount with the application is required and d the automatic_extension of time is granted only if the above conditions are met in the instant case the return for that petitioners filed showed an overpayment_of_tax and a refund due however none of the other above-mentioned conditions were met by petitioners and in fact no application_for extension for was filed accordingly we must hold that the requirements of sec_1031 are unambiguous the transfer of the replacement properties to petitioner husband as exchanger took place after the required receiving period no extension of time for filing the required return for was applied for or granted and the transfers involved in this case do not qualify for tax-free treatment under sec_1031 qualification of the transaction for reporting on the installment basis we have held that the alleged exchange of the tesconi property by petitioner husband in exchange for various designated properties all acquired in are not to be treated as a tax- free exchange under sec_1031 rather it is a sale by petitioner husband in payment of which he received the properties that we have listed herein the parties have stipulated that the gain on the disposition of the tesconi property was dollar_figure after deducting basis refinancing costs and expenses of sale it is true however that although the tesconi property was conveyed to the facilitators and to the purchasers on date the compensation to petitioner husband was not received until after date petitioners argue that if the court should hold that the transaction herein does not qualify for tax-free_exchange treatment under sec_1031 nevertheless it should qualify for installment_sale treatment under sec_453 sec_453 provides that except as otherwise provided income from an installment_sale shall be taken into account for purposes of taxation under the installment_method an installment_sale is defined in sec_453 as a disposition of property where at least payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 defines the installment_method of reporting as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total_contract_price if the facts fulfil the requirements of an installment_sale this method of tax reporting is to be followed unless the taxpayer elects to have the section not apply to such a disposition sec_453 in the instant case the property was conveyed by petitioner husband to the facilitators and by them to the purchasers on date nevertheless no payment for the conveyance in the form of the properties detailed above was received until this issue was not raised by petitioners in their petition herein nor by respondent in answer however it was argued by petitioners on brief and respondent responded to it and accepted it on brief normally we shall not consider an issue that was not pleaded but raised for the first time on brief rule b however since respondent has replied to the argument and has accepted petitioners' position thereon the issue will be deemed raised and tried by consent of the parties under rule b various dates in the year accordingly we agree with petitioner and respondent and hold that although the tesconi property was conveyed by petitioner husband to the purchasers in no payment therefor was received until so that an installment_sale took place under sec_453 since respondent did not determine that any taxable sale took place in the year nor any deficiency of tax resulting therefrom we need to make no further determinations regarding this matter but simply hold that respondent's determination of additional income for on account of the tesconi transfer was in error decision will be entered under rule
